

THIRD AMENDMENT TO LEASE AGREEMENT
(HENDERSON, TX)


Dated as of June 30, 2005 (the “Effective Date”)


HR ACQUISITION OF SAN ANTONIO, LTD.  (f/k/a Capstone Capital of San Antonio,
Ltd.), an Alabama limited partnership (“Lessor”), ESC IV, L.P., a Washington
limited partnership doing business in Texas as Texas-ESC IV, L.P. (“Lessee”),
and EMERITUS CORPORATION, a Washington corporation and DANIEL R. BATY, an
individual resident of the State of Washington (collectively, “Guarantor”),
agree as follows:
 

1.  
Preliminary Statements. Lessor entered into that certain Lease Agreement dated
as of December 31, 1996, with Integrated Living Communities of Henderson, L.P.
(the “Original Lessee”), as amended by that certain First Amendment to Lease
Agreement dated as of December 1, 1997, as assigned by the Original Lessee to
HB-ESC V, L.P., a Washington limited partnership (“HB-ESC”) by Assignment and
Assumption Agreement dated as of May 9, 2002, as further amended by Second
Amendment to Lease Agreement dated as of May 9, 2002, as further assigned by
HB-ESC to Lessee by Assignment and Assumption of Lease Agreement dated as of
December, 31, 2003 (as amended to date and as further amended hereby and as
assigned, the “Lease”). Pursuant to the Lease, Lessor, as landlord, and Lessee,
as tenant, have leased certain real property and improvements located at 1000
Richardson Drive, Henderson, Texas 75654, together with all Personal Property
(as defined in the Lease). Lessee has requested, and Lessor has agreed, to
further amend the Lease in the manner set forth in this Third Amendment to Lease
Agreement (this “Amendment”), effective as of the date hereof.

 
 

2.  
Definitions. As used herein, the term “Lease” means the Lease as hereby amended
and modified. Unless the context otherwise requires, all capitalized terms used
herein without definition shall have the definitions provided therefore in the
Lease.

 
 

3.  
Amendments. The Lease is hereby amended as follows:

 
 

a.  
The caption on Section 7.3 is hereby revised to read as follows: “Rent
Coverage—Consolidated and Facility”

 
 

b.  
Section 7.3(a) is hereby deleted in its entirety and the following inserted in
lieu thereof:

 
 

(a)  
As used herein, the following terms shall have the meanings indicated:

 
 
“Consolidated Coverage Ratio” means, as of the end of each quarterly reporting
period, the ratio of (i) EBITDARM on a consolidated basis
 

1

--------------------------------------------------------------------------------



 
for the Facility and the Related Facilities during the preceding twelve month
period to (ii) the principal (excluding any prepayments or principal at
maturity), interest and lease (capital and operating) payment obligations of
Lessee with respect to the Facility and the Related Facilities (including the
Minimum Rent but excluding the Minimum Rent Adjustment and any principal and
interest payments on the Loan (as defined in Section 2.5 hereof)) during the
preceding twelve month period.
 
 
“EBITDARM” means, as of the end of each quarterly reporting period, the income
(or deficit) from all operations related to the Facility or the Facility and the
Related Facilities, as applicable, during the preceding twelve month period
before any deduction for (i) interest charges paid or accrued during the
preceding twelve month period (including imputed interest) on any lease (capital
or operating) obligations (including this Lease), (ii) income taxes for such
period, (iii) any amounts in respect of depreciation or amortization for such
period, (iv) the rent due under all leases (capital and operating) including
this Lease and the leases for the Related Facilities, as applicable, during the
preceding twelve month period and (v) any actual or assumed management fees paid
or incurred during the preceding twelve month period.
 
 
“Facility Coverage Ratio” means, as of the end of each quarterly reporting
period, the ratio of (i) EBITDARM on a consolidated basis for the Facility
during the preceding twelve month period to (ii) the principal (excluding any
prepayments or principal at maturity), interest and lease (capital and
operating) payment obligations of Lessee with respect to the Facility (including
the Minimum Rent but excluding the Minimum Rent Adjustment and any principal and
interest payments on the Loan) during the preceding twelve month period.
 
 

c.  
The lead in language in Section 7.3(b) is hereby deleted in its entirety and the
following inserted in lieu thereof:

 
 
Lessee agrees and covenants with Lessor that, so long as this Lease is in
 effect, Lessee will achieve and maintain, on a consolidated basis, the
 Consolidated Coverage Ratios set forth below:
 
 
Period   Required Consolidated Coverage Ratio
 
(i) Prior to the date in (ii)   No requirement



(ii)  
For each calendar quarter 1.05 to 1.0

during the calendar year
beginning 1/1/07

2

--------------------------------------------------------------------------------






(iii)  
For each calendar quarter 1.10 to 1.0

during the calendar year
beginning 1/1/08



(iv)  
For each calendar quarter 1.15 to 1.0

during the calendar year
beginning 1/1/09



(v)  
For each calendar quarter1.20 to 1.0

during the calendar year
beginning 1/1/10 and during
each calendar year thereafter
 

d.  
Section 7.3(c) of the Lease is hereby deleted in its entirety and the following
is substituted therefore:

 
 
Lessee agrees and covenants with Lessor that, so long as this Lease is in
 effect, Lessee will achieve and maintain the Facility Coverage Ratios set
 forth below:
 
 
Period    Required Facility Coverage Ratio
 

(i)  
Prior to the date in (ii)No requirement




(ii)  
For each calendar quarter 1.0 to 1.0

during the calendar year
beginning 1/1/08



(iii)  
For each calendar quarter 1.05 to 1.0

during the calendar years
beginning 1/1/09 and 1/1/10



(iv)  
For each calendar quarter1.10 to 1.0

during the calendar year
beginning 1/1/11 and during
each calendar year thereafter


e. The following shall be added as new Section 7.3(d):
Lessee acknowledges that the reporting requirements set forth in Section 24
hereof shall not be affected by the provisions of this Section 7.3 and
accordingly that Lessee shall be required to provide all the financial reports
and information contained therein whether or not Lessee is then required to
comply with the covenants set forth above.



3

--------------------------------------------------------------------------------



f. The following shall be added as new Section 2.5:



(a)  
As used herein, the following terms shall have the meanings indicated:



“Borrower” means Emeritus Corporation, a corporation organized under the laws of
the State of Washington, its successors and permitted assigns.


“Lender” means Healthcare Realty Trust Incorporated, its successors and assigns.


“Loan”  has meaning set forth in Section 1.2 of the Loan  Agreement.


“Loan Agreement” means the loan agreement of even date herewith made between
Lender and Borrower together with all other documents evidencing, securing,
amending, supplementing, extending, renewing or otherwise related thereto.  
 
“Minimum Rent Adjustment” shall mean the dollar amount which would be required
to be paid on a monthly basis from the Minimum Rent Adjustment Effective Date in
order to fully amortize the then current balance of the Loan allocated to this
Lease (the “Fixed Component of the Minimum Rent Adjustment”), together with a
monthly return at the rate stated in Section 2(a) of the Note (the “Return
Component of the Minimum Rent Adjustment”), over a period of time until midnight
on April 30, 2013. 
 
“Minimum Rent Adjustment Effective Date” means the date of the occurrence of an
Event of Default (as defined in the Loan Agreement) under the Loan Agreement,
which is not waived by Lender.


“Minimum Rent Adjustment Schedule” means a schedule setting out the Fixed
Component of the Minimum Rent Adjustment and the Return Component of the Minimum
Rent Adjustment payable by Lessee to Lessor each month in respect of this Lease.


“Note” means the Promissory Note of even date herewith made by Borrower in favor
of Lender pursuant to the Loan Agreement, together with all other documents
evidencing, securing, amending, supplementing, extending, renewing or otherwise
related thereto.

4

--------------------------------------------------------------------------------





“Rent Adjustment Notice” means a written notice from the Lender to the Borrower
and Lessee requiring the Minimum Rent Adjustment to be paid from and after the
Minimum Rent Adjustment Effective Date.



(b)  
In the event Lessee receives a Rent Adjustment Notice, Lessor and Lessee shall
prepare a Minimum Rent Adjustment Schedule in accordance with the provisions of
this Agreement within ten (10) days after receipt by Lessee of the Rent
Adjustment Notice and thereafter, Lessee shall pay to Lessor each month, the
Minimum Rent Adjustment in accordance with the Minimum Rent Adjustment Schedule.
The first installment of the Minimum Rent Adjustment shall be payable on the
first day of the calendar month following the date on which the Minimum Rent
Adjustment Schedule is agreed upon. Each payment of the Minimum Rent Adjustment
is to be made in the same manner and at the same time as the Minimum Rent
provided however, for all other purposes, the Minimum Rent Adjustment shall not
be included within the definition of Minimum Rent.




(c)  
Payment of the Minimum Rent Adjustment shall be effective as of the Minimum Rent
Adjustment Effective Date and shall last until the repayment in full of the sums
due under the Loan allocated to this Lease.




(d)  
The Minimum Rent Adjustment shall be paid in addition to the Minimum Rent,
Additional Charges or any other amounts due under this Lease; provided however,
(i) no rent cap or other maximum rental increase in this Lease shall be affected
in any manner by the application of the Minimum Rent Adjustment; (ii) annual
Minimum Rent increases and other rent increases provided for in this Lease shall
be calculated as though no Minimum Rent Adjustment is payable and (iii) no
determination of Fair Market Rental Value shall be affected in any manner by the
Minimum Rent Adjustment.




(e)  
From and after the date on which the first installment of Minimum Rent
Adjustment becomes payable by Lessee pursuant to Section 2.5(b) above, all
payments received by Lessor and denominated by Lessee as payments of Minimum
Rent and Minimum Rent Adjustment, shall be first applied towards payment of the
Minimum Rent due in respect of the period to which the payment relates and then
towards payment of the Minimum Rent Adjustment due in accordance with the
Minimum Rent Adjustment Schedule. The payment allocated to the Minimum Rent


5

--------------------------------------------------------------------------------



Adjustment shall then be applied first to the Return Component of the Minimum
Rent Adjustment (with such amount being credited dollar for dollar against the
Return Component of the Minimum Rent Adjustment due) and second, to the Fixed
Component of the Minimum Rent Adjustment due in accordance with the Minimum Rent
Adjustment Schedule (such amount to be credited dollar for dollar against the
Fixed Component of the Minimum Rent Adjustment due).



(f)  
If any installment of Minimum Rent Adjustment is not paid within ten days after
the date when due, Lessee shall pay to Lessor interest at the Overdue Rate on
the amount unpaid, from the date when due to the payment thereof.

 
g. The language appearing at (c) of Article XVIII is hereby deleted in its
entirety and the following inserted in lieu thereof:
 


all other sums (other than the Minimum Rent Adjustment), if any, payable
pursuant to the provisions of this Lease with respect to the Leased Property. 



h.  
Section 19.2 of the Lease is hereby deleted in its entirety.




i.  
Section 19.4 of the Lease is hereby deleted in its entirety and the following is
substituted therefor:



Lessee shall have the option to purchase the Leased Property as of the last day
of the Initial Term (the “Closing Date”) upon written notice to Lessor delivered
no later than 180 days prior to the end of the Initial Term (the “Option
Exercise Notice”) for a purchase price equal to the Minimum Purchase Price,
provided that no Event of Default has occurred and is continuing on the date of
the Option Exercise Notice and no Event of Default has occurred and is
continuing on the Closing Date. If not sooner exercised, the option to purchase
granted hereby will expire and be of no further force and effect upon the
expiration of the Initial Term or the earlier termination of this Lease. As a
condition to the exercise of the option to purchase, Lessee shall be required to
simultaneously exercise its option to purchase set forth in all the Related
Leases still in existence at the time of the Lessee’s exercise of the option
relating to the Leased Property. Notwithstanding anything in this Lease or the
Related Leases to the contrary, Lessee shall have no option to purchase the
Leased Property or any other Leased Property under any Related Leases so long as
any Event of Default has occurred and is continuing on the Option Exercise Date
or on the Closing Date for any such Leased Property.



6

--------------------------------------------------------------------------------



j. The following shall be added to Section 37.1 after the definition of “Land”:


“Landlord’s Investment” means $6,198,517 plus the sum of all Capital Addition
Costs relating to the Leased Property paid for or financed by Lessor which as of
the date of repurchase of the Leased Property have not been repaid by Lessee,
less the net amount (after deduction of all reasonable legal fees and other
costs and expenses, including expert witness fees, incurred by Lessor in
connection with obtaining any such award or proceeds) of all Awards received by
Lessor from Condemnation of the Leased Property.


k. The definition of “Minimum Purchase Price” set forth in Section 37.1 of this
Lease is hereby amended to read as follows:


“Minimum Purchase Price” means the greater of (i) the Fair Market Value of the
Leased Property at the time of delivery of the Option Exercise Notice or (ii)
the Landlord’s Investment as such amount is increased at the rate of three
percent compounded annually for each year (to be prorated for partial years)
between the Effective Date and the Closing Date.


l. The definition of “Rent” set forth in Section 37.1 of this Lease is hereby
amended to read as follows:


“Rent” means, collectively, the Minimum Rent, the Additional Charges and if
applicable, the Minimum Rent Adjustment (the latter being separate from the
Minimum Rent). 
 

4.  
Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be an original and taken together shall constitute one and the
same document. Signature and acknowledgment pages, if any, may be detached from
the counterparts and attached to a single copy of this document to physically
form one document. The failure of any party hereto to execute this Amendment or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

 
 

5.  
Waivers. Lessee hereby (i) acknowledges that, as of the date hereof, to Lessee’s
knowledge there is no default on the part of Lessor under the Lease, and (ii)
acknowledges that, as of the date hereof, there are no offsets or defenses to
payment of the obligations of the Lessee under the Lease. Lessor acknowledges
and agrees that Lessee has not been in compliance prior to the date of this
Amendment with the Facility Coverage Ratio set forth in the Lease prior to the
date of this Amendment and agrees that, by execution of this Amendment, any such
non-compliance is and shall be waived.

 
 

6.  
Execution by Guarantor. Guarantor has joined in the execution of this Amendment
for the purpose of (i) agreeing to the terms and conditions of this Amendment,
and (ii) confirming Guarantor’s guaranty of payment and performance of all of
the Obligations, which in the case of the guaranty by Daniel R. Baty, shall not
include any obligations relating to payment of the Minimum Rent Adjustment.

 
 

7.  
Entire Agreement. This Amendment, the Loan Agreement and the documents executed
pursuant to the terms of the Loan Agreement, set forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersede any prior negotiations and agreements between the parties relative to
the subject matter hereof.

 
 

8.  
Force and Effect of Amendment. Except as specifically amended, modified, or
supplemented as set forth in this Amendment, the Lease remains in full force and
effect.

 
 

9.  
Execution by Telefacsimile. Any copy of this Amendment bearing a signature of a
party to this Amendment and sent by facsimile to any other party shall be deemed
a manually-executed original of this Amendment, and shall be deemed sufficient
to bind such party.

 



7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, intending to be legally bound hereby, the parties hereto
have caused this Third Amendment to Lease Agreement to be executed as of the day
and year first above written.




LESSOR:


HR ACQUISITION OF SAN ANTONIO, LTD.


By its general partner:
HR Acquisition of Texas, Inc.
                        /s/ J.D. Carter Steele

By:  J.D. Carter Steele      
Title:  Senior Vice President and Chief Operating Officer      




LESSEE:


ESC IV, L.P.


By ESC GP II, Inc.
Its: General Partner


By: :/s/ William M. Shorten   
William M. Shorten
Title: Director of Real Estate Finance 


GUARANTOR:




Emeritus Corporation




By: :/s/ William M. Shorten 
William M. Shorten
Title: Director of Real Estate Finance 






:/s/ Daniel R. Baty 
Daniel R. Baty
 
8

--------------------------------------------------------------------------------

